Citation Nr: 0112632	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00 - 14 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as residual to ionizing and non-ionizing 
occupational radiation exposure.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from October 1948 to June 
1952, and from July 1954 to service retirement in August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  That decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death as residual to ionizing radiation exposure.


REMAND

The veteran, who served on active duty from October 1948 to 
June 1952, and from July 1954 to service retirement in August 
1978, died on July [redacted], 1999.  The death certificate shows 
that the veteran's death was due to acute myeloid leukemia of 
11 months' duration, and no other or contributing conditions 
were shown.  

The appellant contends that the veteran's duties throughout 
his periods of active duty with the United States Air Force 
exposed him to radiation emanating from aircraft radar 
systems and thus caused his fatal acute myeloid leukemia.  
She calls attention to the veteran's service medical and 
administrative records showing that his duties included 
servicing, repairing, maintaining and calibrating airborne 
radar systems, and that he mentioned to her several times 
that he had to wear a "meter" to measure the amount of 
radiation he was receiving.  In addition, she contends that 
the veteran's duties included calibrating and testing 
aircraft instruments and instruments that detected and 
measured radiation levels.  In support of her claim, she has 
submitted photographs taken at an air show held at Ellsworth 
Air Force Base, South Dakota, in August 2000 which show that 
portions of the rear of the aircraft depicted were outlined 
with warnings indicating the presence of radiation, and 
further states that during his military career, the veteran 
had worked on aircraft of that type.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In the instant appeal, the 
veteran's service personnel records show that he completed 
service-sponsored training courses in Instrument Repair, 
Instrument Repair Technician, Aircraft Instrument Mechanic, 
Maintenance Management and Data Collection, and that he held 
specialities as an Instrument Repair Technician and Automatic 
Flight Systems Technician.  He served as an Instrument 
Repairman from July 1954 to September 1960, as an Instrument 
Repair Technician from September 1960 to July 1966, as NCO in 
Charge of the Instrument Shop from 1966 to July 1969, as an 
Aircraft Instrument Technician from July 1969 to August 1970, 
and as Chief of the Flight Control Instrument Branch 
commencing in August 1970.  There are no further personnel 
records after the August 1970 date, although the veteran 
continued to serve on active duty from that date until 
service retirement in August 1978.  

The RO must take all necessary action to obtain the missing 
personnel records.  To that end, the Board notes that in 
1971-1972, the veteran served at Karat Royal Air Force Base, 
Thailand, and was stationed at Kincheloe Air Force Base, 
Michigan, from 1973 to at least 1977.  In July 1978, he was 
hospitalized at Fitzsimons Army Medical Center, and in August 
1978, he was transferred to Ellsworth Air Force Base 
Hospital, South Dakota, for treatment of nephrolithiasis.  

At the time of his retirement, the veteran was a Senior 
Master Sergeant serving with the 28th AMS/SAC, and his 
primary specialty was Automatic Flight Control/ Avionic 
Instrument Superintendent (32591), with a secondary specialty 
of Automatic Flight Control Systems Technician (32571).  The 
veteran's professional history tends to support and 
substantiate the contentions of the appellant as to the 
veteran's occupational radiation exposure during his periods 
of active service.  Further, the Board finds that this claim 
must be addressed as a claim for service connection for the 
cause of the veteran's death as residual to ionizing and non-
ionizing (microwave) occupational radiation exposure during 
active service, to include exposure to electromagnetic field 
[EMF] waves.  

The postservice evidence submitted by the appellant includes 
medical records of the veteran from Ellsworth Air Force 
Hospital and from Rapid City Regional Hospital, Rapid City, 
South Dakota.  The RO should obtain all clinical records 
showing treatment of the veteran at either of those 
facilities since service retirement in August 1978.  The RO 
should make a further effort to obtain additional service 
personnel records from the service department under both his 
service number and his Social Security number; and obtain all 
clinical records of treatment of the veteran at Ellsworth Air 
Force Hospital, from Rapid City Regional Hospital, and from 
the VAMC, Hot Springs, South Dakota.  

In addition, a March 2000 letter from the Chief, US Air Force 
Center for Radiation Dosimetry, located at Headquarters, 
311th Human Systems Wing (AFMC), Brooks Air Force Base, 
Texas, states that such facility has no records of the 
veteran's occupational radiation exposure monitoring, while 
noting that such records were maintained at the individual or 
base level and were never forwarded for enclosure in the Air 
Force's central records.  Upon completion of its further 
efforts to obtain additional service personnel records of the 
veteran, the RO should write to each unit or organization in 
which the veteran served and obtain copies of all 
occupational radiation exposure monitoring accomplished by 
unit or organization during the periods in which the veteran 
was assigned to that unit or organization.  In particular, 
the Board is of the opinion that occupational radiation 
exposure was monitored at the worksite during the period in 
which the veteran served as NCO in Charge of the Instrument 
Shop, 4082nd CAMS, Goose Air Base (SAC), Canada, from 1966 to 
July 1969, and as Senior Master Sergeant serving as Automatic 
Flight Control/ Avionic Instrument Superintendent with the 
28th AMS/SAC, Kincheloe Air Force Base, from 1973 to 1978.  

The RO should further request that the Chief, US Air Force 
Center for Radiation Dosimetry, located at Headquarters, 
311th Human Systems Wing (AFMC), Brooks Air Force Base, 
Texas, provide copies of all records in the possession of 
that activity which bear upon occupational radiation exposure 
monitoring in the above-cited units at the time the veteran 
was assigned to those units or organizations, including 
ionizing and non-ionizing (microwave) radiation and EMF 
waves.  In addition, the Chief, US Air Force Center for 
Radiation Dosimetry, should be asked to identify by name, 
date and source any published or unpublished military or non-
military studies, reports or other documents which address 
occupational radiation exposure of the type at issue (i.e., 
ionizing, non-ionizing (microwave), or EMF radiation) in the 
specific units, or type of units, in which the veteran served 
while on active duty.  The RO should further request that the 
Department of the Air Force identify any published or 
internal studies, reports or other documents which address 
occupational radiation exposure of the type described in the 
units in which the veteran served while on active duty.  Each 
of the indicated sources should be specifically asked to 
provide all reports of occupational radiation exposure 
monitoring during the period in which the veteran served.  

The appellant is advised that the best evidence she can 
submit in support of her claim is (1) evidence establishing 
that the veteran actually experienced ionizing or non-
ionizing occupational radiation exposure during active 
service while carrying out his professional duties (including 
photos or other evidence that he wore a dosimeter while 
performing his duties); and (2) a competent medical opinion, 
with citation of supporting medical authority, from a 
physician who has reviewed the veteran's service personnel 
records and his postservice medical records; and who offers a 
medical opinion that the veteran's exposure to ionizing or 
non-ionizing radiation while on active duty caused or 
contributed substantially or materially to the fatal acute 
myogenous leukemia that caused his death.  The Board notes 
that the record shows that two physicians stationed at 
Ellsworth Air Force Hospital were sent copies of portions of 
the veteran's treatment records from Rapid City Regional 
Hospital, Rapid City, South Dakota, during his final illness, 
and that the veteran's treating oncologist at the Cancer Care 
Institute, Rapid City Regional Hospital, in the latter stages 
of the veteran's illness would be in a position to provide 
the type of statement, with citation of medical authority 
needed to support the appellant's claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999);  
Quarles v. Derwinski,  3 Vet. App. 129 (1992).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO must address the instant 
appeal as a claim for service connection 
for the cause of the veteran's death as 
residual to ionizing and non-ionizing 
(microwave) occupational radiation 
exposure during active service, to 
include exposure to electromagnetic field 
[EMF] waves.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
medical records of the veteran from 
Ellsworth Air Force Base Hospital, from 
Rapid City Regional Hospital, and from 
the VAMC, Hot Springs, South Dakota, that 
have not been previously secured.  

2.  The RO must take all necessary action 
to obtain the veteran's post-1970 service 
personnel records and his Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141) from the 
National Personnel Records Center (NPRC) 
and the service department under both the 
veteran's service number and his Social 
Security number.  The current record 
shows that the veteran served as NCO in 
Charge of the Instrument Shop, 4082nd 
CAMS, Goose Air Base (SAC), Canada, from 
1966 to July 1969; that he served at 
Karat Royal Air Force Base, Thailand, 
from 1971-1972; and that he was the 
Senior Master Sergeant serving as 
Automatic Flight Control/ Avionic 
Instrument Superintendent with the 28th 
AMS/SAC, Kincheloe Air Force Base, from 
1973 to 1978.  

3.  Upon completion of its additional 
efforts to obtain the post-1970 service 
personnel records of the veteran, the RO 
should write to each unit or organization 
in which the veteran served since 1948 
and obtain copies of all records or 
reports of occupational radiation 
exposure monitoring accomplished by each 
unit or organization during the periods 
in which the veteran was assigned to that 
unit or organization, including the 
instrument shops.  In particular, copies 
of all records or reports of ionizing or 
non-ionizing (microwave) occupational 
radiation exposure monitoring conducted 
at the work site during the period in 
which the veteran served as NCO in Charge 
of the Instrument Shop, 4082nd CAMS, 
Goose Air Base (SAC), Canada, from 1966 
to July 1969, and during the period that 
he was the Senior Master Sergeant serving 
as Automatic Flight Control/ Avionic 
Instrument Superintendent with the 28th 
AMS/SAC, Kincheloe Air Force Base, from 
1973 to 1978 must be obtained.  

4.  The RO should further request that 
the Chief, US Air Force Center for 
Radiation Dosimetry, located at 
Headquarters, 311th Human Systems Wing 
(AFMC), Brooks Air Force Base, Texas, 
provide copies of all records in the 
possession of that activity which bear 
upon occupational radiation exposure 
monitoring in the above-cited units at 
the time the veteran was assigned to 
those units or organizations, including 
ionizing and non-ionizing (microwave) 
radiation and EMF waves.  In addition, 
the Chief, US Air Force Center for 
Radiation Dosimetry, should be asked to 
identify by name, date and source any 
published or unpublished military or non-
military studies, reports or other 
documents which address occupational 
radiation exposure of the type described 
in the specific units, or type of units, 
in which the veteran served while on 
active duty.  The RO should further 
request that the Department of the Air 
Force identify any published or internal 
studies, reports or other documents which 
address occupational radiation exposure 
of the type described in the units in 
which the veteran served while on active 
duty.  Each of the indicated sources 
should be specifically asked to provide 
copies of all reports, studies or records 
of occupational radiation exposure 
monitoring on the worksite during the 
period in which the veteran served as NCO 
in Charge of the Instrument Shop, 4082nd 
CAMS, Goose Air Base (SAC), Canada, from 
1966 to July 1969, and as Senior Master 
Sergeant serving as Automatic Flight 
Control/ Avionic Instrument 
Superintendent with the 28th AMS/SAC, 
Kincheloe Air Force Base, from 1973 to 
1978.  

5.  The appellant must be notified in 
writing that she has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski,  3 Vet. 
App. 129 (1992).  The appellant is 
further advised that the best evidence 
she can submit in support of her claim is 
(1) service department evidence 
establishing that the veteran actually 
experienced occupational radiation 
exposure to ionizing and non-ionizing 
radiation (microwave) and EMF waves 
during active service while carrying out 
his professional duties; and (2) a 
competent medical opinion, with citation 
of supporting medical authority, from a 
physician who has reviewed the veteran's 
service personnel records, his 
postservice medical records, and service 
department evidence establishing that the 
veteran actually experienced ionizing or 
non-ionizing occupational radiation 
exposure during active service; and (3) a 
medical opinion, with complete rationale 
and 
citation of authority, as to whether it 
is at least as likely as not that the 
veteran's exposure to ionizing and non-
ionizing (microwave) radiation and EMF 
waves while on active duty caused or 
contributed substantially or materially 
to the fatal acute myogenous leukemia 
that caused his death.  To that end, the 
appellant is hereby notified that the 
record shows that two physicians 
stationed at Ellsworth Air Force Hospital 
were sent copies of portions of the 
veteran's treatment records from Rapid 
City Regional Hospital, Rapid City, South 
Dakota, during his final illness, and 
that the veteran's treating oncologist at 
the Cancer Care Institute, Rapid City 
Regional Hospital, in the latter stages 
of the veteran's illness, would likely be 
in a position to provide the type of 
statement needed to support the 
appellant's claim. 

6.  Upon completion of the above-
requested development, the RO should 
comply with all procedural requirements 
set out in  38 C.F.R. § 3.311 (2000) with 
respect to obtaining a dose estimate and 
medical opinion.  

7.  The RO should further determine 
whether competent evidence has been 
obtained establishing the veteran's 
actual exposure to non-ionizing 
(microwave) radiation or EMF waves while 
on active duty.  If so, the RO should 
obtain a review of all medical and 
radiation exposure evidence from a 
qualified fee-basis or VA oncology 
specialist and an opinion, with complete 
rationale and citation to authority, as 
to (1) whether it is at least as likely 
as not that the veteran's exposure to 
ionizing and non-ionizing (microwave) 
radiation and EMF waves while on active 
duty caused or contributed substantially 
or materially to the fatal acute 
myogenous leukemia that caused his death.  

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examiners failed to affirmatively 
indicate that they reviewed the veteran' 
claims folder prior to the examination, 
or if any requested medical opinions were 
not provided,  appropriate corrective 
action should be implemented prior to 
returning the case to the Board.  

9.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death as residual to 
occupational radiation exposure to 
ionizing and non-ionizing (microwave) or 
EMF waves. 

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





































 


